—Judgment, Supreme Court, Bronx County (Steven Lloyd Barrett, J.), entered May 19, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The record of defendant’s plea allocution establishes that he voluntarily and intelligently waived his right to appeal (see, People v Perez, 245 AD2d 20, lv denied 91 NY2d 896; People v Aponte, 212 AD2d 157). This waiver forecloses review of his claims that his sentence was excessive (People v Hidalgo, 91 NY2d 733; People v Seaberg, 74 NY2d 1, 9-10) or procedurally defective (People v Callahan, 80 NY2d 273, 281). Concur— Ellerin, J. P., Nardelli, Rubin and Saxe, JJ.